Citation Nr: 0718175	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  95-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder with a decline in memory, claimed as secondary to 
post-traumatic stress disorder.

2.  Entitlement to service connection for a left wrist 
disability.

3.  Entitlement to service connection for facial scarring 
other than of the upper lip.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a jaw condition.

6.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder.

7.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

8.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.

9.  Entitlement to a compensable rating for the fracture of 
tooth number 11.

10. Entitlement to an increased rating for scarring of the 
upper lip, currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

K. Barlow, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945, including honorable service in the European 
theater of operations during World War II.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the benefits sought on appeal.  The 
Board previously reviewed the claims on appeal and most 
recently remanded the issues in July 2003 for additional 
development of the record and compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  The matter is now 
properly returned to the Board for further appellate 
consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not diagnosed as having a neurological 
disorder with decline in memory that began during service, 
within one year of his discharge from service, or that is the 
proximate cause of his service-connected post-traumatic 
stress disorder.

3.  The veteran does not have a chronic left wrist disability 
that began during service, within one year of discharge from 
service or as a consequence of service.

4.  The veteran does not have facial scarring other than on 
his upper lip that was incurred during service.

5.  The veteran is not diagnosed as having a migraine 
headache disability.

6.  The veteran is not diagnosed as having a jaw disability.

7.  The veteran has moderate symptoms of post-traumatic 
stress disorder characterized by nightmares, avoidance 
behavior, general hypervigilance and occasional intrusive 
thoughts.  He is capable of maintaining good relationships.

8.  The veteran's right ear hearing loss is assigned a 
numeric designation of IV and his left ear hearing loss is 
assigned a numeric designation of III.

9.  The veteran's service-connected tinnitus is assigned the 
maximum schedular rating of 10 percent.

10. The veteran had tooth number 11 extracted during service 
as the result of trauma.  He did not lose any other teeth as 
a result of a service event.

11. The veteran has one-third inch scarring on the mucosa of 
the upper lip with only one characteristic of disfigurement.  
The scar is occasionally painful.



CONCLUSIONS OF LAW

1.  A neurologic disorder with a decline in memory was not 
incurred in or aggravated by service, presumed to have been 
incurred in service, nor is such a disability the proximate 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).

2.  A left wrist disability was not incurred in or aggravated 
by service nor is such a disability presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Facial scarring other than on the upper lip was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

4.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

5.  A jaw disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

6.  Criteria for a rating higher than 30 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic 
Code 9411 (2006).

7.  Criteria for a 10 percent rating for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2006).

8.  Criteria for a rating higher than 10 percent for tinnitus 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.87 Diagnostic Code 6260 (2006).

9.  Criteria for a compensable rating for the fracture of 
tooth number 11 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.150, Diagnostic Code 9913 
(2006).

10. Criteria for a rating higher than 10 percent for painful 
scarring of the upper lip have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic 
Code 7804 (2006).

11. Criteria for assignment of a separate 10 percent rating 
for disfiguring scarring of the upper lip have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, 
Diagnostic Code 7800 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in August 2002, May 2004 and February 2006, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims of entitlement 
to service connection and for entitlement to higher ratings, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided to the veteran in March 2006.  As such, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial appealed AOJ decisions were pending at 
the time the VCAA was enacted and, as such, notice prior to 
those decisions was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating actions upon which this appeal is 
based.  

Following a complete review of the record, the Board finds 
that the veteran is not prejudiced by post-AOJ decision 
notices because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  He has advised VA on numerous occasions throughout 
the recent years of this appeal that he has no further 
evidence to submit or identify to substantiate his claims and 
he has argued before the Court, which reflects his 
understanding of the issues here on appeal.  Therefore, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content and to 
proceed with this matter without additional notice will not 
prejudice this veteran.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before RO 
hearing officers.  The veteran has not elected to have a 
hearing before the Board and there are no hearing requests 
pending.  As such, it appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  The Board fully acknowledges that the veteran has 
continued to express frustration with the VA claims process 
and will make every effort here to fully explain each 
decision made.  Accordingly, the Board will now address the 
merits of the veteran's claims.

Service Connection

The veteran contends that he incurred more disabilities than 
scarring of the lip and a broken tooth when he was hit in the 
face with rocks while working demolition in the service in 
1943.  He specifically asserts that he was cut on the 
forehead and above the left eye and now has scarring, that 
his jaw was injured when his tooth was broken, that he broke 
his left wrist, and that he has headaches as a result of a 
traumatic brain injury.  The veteran also avers that he has 
developed a neurologic disorder, characterized by a decline 
in memory, as a result of his service-connected post-
traumatic stress disorder.  The Board notes that the veteran 
is service-connected for post-traumatic stress disorder as a 
result of combat service during World War II.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration in the 
first instance because it is simply the codification of the 
interpretation of existing law as announced by the Court in 
Allen v. Brown, 7 Vet. App. 439 (1995).

Degenerative arthritis and organic diseases of the nervous 
system are deemed to be chronic diseases under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
under 38 C.F.R. § 3.307(a)(3) if the evidence shows that such 
a disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
December 1945, the evidence must show that a chronic disease 
manifest to a degree of ten percent by December 1946 in order 
for service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

Neurologic Disorder

The veteran does not assert that he developed a neurologic 
disorder during service and his service medical records are 
silent for any complaints of memory loss or other symptom 
alleged to be part of a neurologic disorder.  Additionally, 
there is no evidence of a neurologic disorder within one year 
of the veteran's discharge from service in 1945.  As such, 
service connection for a neurologic disorder with a decline 
in memory is denied on a direct and on a presumptive basis.

In considering the veteran's contention that he developed 
memory problems outside of symptoms associated with his 
diagnosed psychiatric disorders, the Board turns to the 
medical evidence.  The Board points out that the veteran's 
assertions, standing on their own, are insufficient to 
establish a relationship between disabilities because the 
veteran is not shown to have any medical training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
His statements are considered purely as evidence of his 
symptomatology.

The medical evidence shows that the veteran is not treated 
for a neurologic disorder characterized by a decline in 
memory or otherwise and that he is not diagnosed as having a 
disability related to memory loss separate and apart from his 
psychiatric diagnoses of post-traumatic stress disorder and 
generalized anxiety disorder.  In February 1996, the veteran 
complained of forgetfulness to his cardiologist and was 
referred for neurologic testing.  That same month, he 
underwent magnetic resonance imaging (MRI) of the brain and 
there were areas of infarction of the left frontal lobe and 
parieto-occipital regions; there was also cortical atrophy.  
Upon VA psychiatric examination in October 1996, the 
veteran's recent memory was found to be mildly impaired.  

Treatment records show that the veteran has continued to 
complain of a deteriorating memory.  He has at time related 
it to having a stroke in 1996.  A treatment note in February 
2001 reflects the veteran's concern and the physician's 
opinion that the veteran probably had an age-related 
cognitive disorder.  Computerized tomography (CT) scan 
performed in April 2001 shows that the veteran had 
encephalomalacic changes in the left cerebral hemisphere 
thought be related to older infarcts; atrophic changes were 
again noted.  Treatment records predominantly reflect the 
veteran's concern regarding his level of VA disability 
compensation in relation to other veterans and his belief 
that he should receive more compensation regardless of 
functional impairment.  They do not show treatment for a 
neurologic disorder that began as a result of a psychiatric 
disorder.

In March 2006, the veteran underwent VA examination and the 
examiner thoroughly reviewed the veteran's claims folder and 
extensive treatment records.  He noted that there was no 
diagnosis of a cognitive disorder or dementia by the 
veteran's current treating physician.  The examiner opined 
that the veteran did not have a separate neurologic disorder 
due to post-traumatic stress disorder.

Given the evidence as outlined above, the Board finds that 
the veteran does not have a neurologic disorder with a 
decline in memory that is medically related to his service-
connected post-traumatic stress disorder.  The medical 
evidence clearly shows complaints related to old infarcts; 
there is no medical evidence to suggest that a psychiatric 
disorder caused the development of a separate and distinct 
neurologic disability.  The veteran may have some memory loss 
that he associates with his avoidance behavior or other 
symptoms of post-traumatic stress disorder, but he does not 
have a separate disability for which service connection may 
be awarded.  As such, service connection for a neurologic 
disorder is also denied on a secondary basis.

Left Wrist

The veteran has requested entitlement to service connection 
for a left wrist disability many times since his initial 
application for VA compensation was received in August 1956.  
The Board reopened this claim in an October 1999 decision and 
the merits are here addressed as the veteran has recently 
provided medical nexus opinions from private physicians who 
have not reviewed the claims folder nor the veteran's service 
medical records, but stated that his current disability is a 
result of an in-service left wrist fracture.  The opinions 
are based solely on a history as provided by the veteran.  

The veteran's service medical records show that he was 
injured in an accident while performing demolition work in 
June 1943.  He was hospitalized for four days and treated for 
an injury to the face and a contusion of the left wrist.  It 
was noted that a fracture was to be ruled out.  Thus, the 
veteran underwent x-rays of the left wrist.  The x-rays 
showed no fracture or other bone or joint pathology.  There 
is no evidence of the veteran's left wrist being casted.  The 
veteran was discharged from service without any complaints of 
a left wrist disability in 1945 and there is no evidence of 
treatment for a left wrist problem until 1956, approximately 
ten years after discharge from service.

Upon discharge, the veteran began working in the grocery 
business.  There is no suggestion that he was unable to work 
following discharge.  In August 1956, the veteran underwent 
x-rays of the left wrist and was found to have no significant 
abnormality.  It was noted that there may have been an old 
healed fracture of the radial part of the articular surface 
of the radius which healed without deformity or arthritic 
changes.  As such, all that was left behind was a slight 
disturbance in the texture of the distal radius that might 
indicate a scar in the bone.

The veteran filed his first application for VA compensation 
benefits for a left wrist injury in August 1956.  In 
September 1956, the RO requested service records for a broken 
left wrist in the summer of 1943.  Interestingly, the veteran 
now points to this 1956 request for information as evidence 
of his having injured his left wrist during service.  The 
Board finds that the request is not evidence of a service 
injury as it is only a VA document completed many years after 
service seeking records of an event that the veteran 
characterized as a broken wrist.

In February 1957, the veteran slipped while working at 
Safeway and injured his left wrist.  He sought disability 
compensation through the Industrial Commission of Arizona and 
made no mention of a previous fracture of the wrist even 
though he reported an injury in the Army fifteen years 
earlier.  The reviewing medical personnel found no evidence 
of physical impairment due to a previous accident or disease.  
X-rays showed minimal cystic changes in the multiangular and 
carpal navicular without any evidence of other abnormality; 
there was no finding of an old fracture.  The veteran was 
awarded worker's compensation for a left wrist injury.

In December 1972, a private physician reported that he 
treated the veteran for a swollen and painful left wrist.  
The history of a service injury was noted, but no conclusions 
were drawn.  X-rays showed an incomplete line of fracture of 
the medial distal head of the radius and the balance of the 
bony structure was intact.  This is the first evidence of a 
left wrist fracture.

The veteran applied for Social Security Administration (SSA) 
disability benefits in 1983 and made no complaints of a left 
wrist disability.  His application was based on disability 
caused by diabetes, a heart disability and ulcerated ankles.  
The supporting medical evidence is silent with respect to a 
left wrist disability.  The claim was denied based on a 
technical period of coverage criterion not being met.

At an RO hearing in 1988, the veteran testified that he 
injured his left wrist during service and reinjured it in 
1952.  In April 1995, the veteran submitted a statement from 
a fellow serviceman who purported knowing the veteran when he 
was in the service.  The gentleman recalled knowing that the 
veteran had a concussion and a broken left wrist when he was 
hit by flying objects during service.  The gentleman did not 
provide any evidence to support his recollection which is 
contradictory to medical records completed contemporaneous 
with the 1943 injuries.

The veteran's family physician submitted a statement in April 
1997 reflecting his belief that the veteran had significant 
arthritis of the left wrist related to an old fracture that 
occurred during service in 1943.  The physician did not 
support this opinion with any rationale and there is no 
evidence that this physician reviewed the veteran's service 
medical records.  The opinion is based on the unestablished 
fact of the veteran having fractured his wrist in 1943.

VA treatment records include left wrist x-rays taken in April 
1993 showing arthrosis of the left wrist and in July 1997 
showing severe degenerative changes with no acute fracture or 
dislocation.  A diagnosis of degenerative joint disease of 
the left wrist made in August 1998 included the comment that 
the veteran was frustrated at not being service-connected for 
the wrist.  In October 1998, the veteran underwent a complete 
physical and made no complaints of left wrist problems.  In 
January 1999, a treatment note reflects that the veteran was 
focused on the claims process and wanted compensation for his 
left wrist even though there was no functional impairment.

In May 2002, a private internist who advised that he had 
undergone extra training in rheumatology reported that he had 
treated the veteran for soreness in the left wrist that the 
veteran said existed since a 1943 service injury.  Therefore, 
without benefit of reviewing any medical records, the 
internist opined that it was more likely than not that 
current symptoms were caused by a fracture sustained in 1943.  
In July 2002, a private orthopedist advised VA that the 
veteran had had a painful left wrist everyday since his 1943 
injury, that the wrist had been casted for four weeks during 
service and that the veteran had experienced no other injury 
to the left wrist.  As such, it was determined that the 
veteran had a status-post military injury with fracture.  The 
orthopedist then opined that the in-service fracture was the 
initiating cause of the current degenerative changes in the 
wrist.

The Board has thoroughly reviewed the evidence and finds that 
the veteran has been less than forthcoming about his history 
of left wrist injury when seeking private medical opinions.  
It is with much regret that the Board sees outright lies from 
this veteran who served honorably during such a difficult 
time for this country, but there is no other way to 
characterize his statement that he had no injury to the left 
wrist other than in 1943.  The evidence clearly shows that he 
received worker's compensation for a left wrist injury in 
1957 and that the first evidence of a fracture is dated in 
1972.  Accordingly, the medical opinions based on the 
incredible statements of the veteran cannot be accepted as 
credible medical evidence when weighing the evidence of 
record.  They are simply statements based on incorrect facts 
that were never checked.  The Board points out that it is not 
bound by a medical opinion based solely upon an 
unsubstantiated history as related by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  


The medical evidence shows that the veteran did not fracture 
his left wrist during service and did not have a chronic left 
wrist disability upon discharge from service.  The veteran 
was not found to have the chronic disability of degenerative 
arthritis of the left wrist until decades after his discharge 
from service.  The evidence also shows that the veteran 
injured his left wrist subsequent to service and was first 
shown to have a fracture of that wrist in 1972.  
Consequently, the Board finds that the veteran does not have 
a chronic left wrist disability that began during service, 
within one year of discharge from service or as a consequence 
of service.  Therefore, service connection for a left wrist 
disability is denied.

Facial Scarring, Migraines, Jaw Condition

The veteran contends that he experienced lacerations of the 
scalp and forehead in his 1943 service accident and that he 
has residual scarring.  He also asserts that he has migraines 
from the injury which he now describes as a traumatic brain 
injury and that he has difficulty chewing because of a jaw 
disability.

Service medical records clearly show that the veteran had one 
laceration of the upper lip that was one inch long and that 
he broke one tooth as a result of a demolition accident.  The 
laceration was sutured and the veteran made no complaints of 
injury to the forehead, left eye or scalp.  The veteran was 
not treated for headaches or chewing problems during service.  
He was discharged in 1945 with a finding of normal skin and 
no disability related to a traumatic brain injury.  The 
veteran was awarded service-connection benefits for scarring 
of the upper lip and for the loss of tooth number 11.

The veteran was involved in a motor vehicle accident in March 
1981 and treated for neck and back pain as well as headaches.  
In August 1983, the veteran's orthopedist advised SSA that 
the veteran had cervical strain with headaches.

In November 1995, the veteran underwent VA dermatology 
examination and related a history of a laceration of the 
upper lip.  There was no complaint of scarring on other parts 
of the face.  In November 1996, however, the veteran advised 
a VA dermatology examiner that he had lacerations of the lip, 
scalp, forehead and left of the left eye.  Subsequent 
examination reports are consistent with the veteran's 1996 
recollection of having many injuries to his face as opposed 
to the one laceration of the upper lip that is documented in 
the service medical records.

The veteran testified before an RO hearing officer in October 
1996 that he grew a moustache to cover the disfiguring scar 
of the upper lip.  He stated that he had a through-and-
through wound and broke his canine tooth.  The veteran 
advised a VA psychiatric examiner in October 1998 that he had 
experienced headaches following a cerebrovascular accident.

In August 2000, a private dermatologist reported that the 
veteran had persistent lesions on his right temple that were 
identified as basal cell carcinoma as well as advanced 
actinic keratoses on his forehead and left side-burn area.  
The veteran had lesions removed by cryosurgery.

The veteran is not treated for headaches and has never been 
diagnosed as having a migraine disorder or traumatic brain 
injury.  He has requested new dentures and related having 
difficulty with his dentures when chewing with food on one 
side of his mouth, but he has never been identified as having 
a jaw disability.  The veteran's treatment records are 
predominantly counseling notes showing that he is angry about 
the VA claims process and simply wants a 100 percent 
disability rating.

Given the evidence as outlined above, the Board finds that 
the veteran may have scarring on places on his face other 
than his upper lip, but that the scarring is not a result of 
the 1943 accident as treatment records made at the time of 
the accident clearly show that the veteran had one laceration 
and no others.  For the veteran to advise medical personnel 
decades after discharge from service that current scarring on 
his face was actually a result of a 1943 injury is not 
credible medical evidence of injury.  Simply stating to a 
physician that something happened does not transform that 
statement into medical fact just because it is transcribed in 
a report.  As such, there is no medical evidence supporting 
the veteran's claim that he incurred facial scarring on areas 
other than his upper lip during service and the claim must be 
denied.

As for the veteran's request of service connection for 
migraines and a jaw condition, the Board finds that there is 
no current disability.  It is important to point out that 
pain is not in and of itself a disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, the 
basic compensation statutes cannot be satisfied).  The 
veteran had headaches associated with a post-service cervical 
strain as well as a cerebrovascular accident and had problems 
with his dentures after years of use.  These complaints are 
not diagnosed disabilities for which service connection may 
be granted and the claims are denied.

Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to 
compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the veteran's 
disability to determine if the assignment of separate ratings 
for separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).


Post-traumatic Stress Disorder

The veteran contends that an initial rating higher than 30 
percent should be assigned because he experiences nightmares 
about twice per month and has difficulty sleeping, he 
occasionally has intrusive thoughts of his combat 
experiences, and because he avoids talking about the war and 
is generally hypervigilant.  The veteran readily concedes 
that he stopped working in the 1980's due to physical 
impairments, that he maintains a group of friends and has 
good relationships with his children and grandchildren, and 
he likes to shop and walk for exercise. 

The veteran participates in counseling on a regular basis in 
an individual and in a group setting.  He mainly expresses 
his frustration with the VA compensation claims process and 
his desire to receive a higher rating because many other 
veterans are rated higher than he is rated.  The veteran has 
not acknowledged, in treatment or otherwise, that disability 
ratings are based on actual functional impairment.

The veteran does not require inpatient treatment and there is 
some question of whether he takes prescribed medications as 
he has returned unopened bottles over the years.  His Global 
Assessment of Functioning (GAF) score over the years has 
ranged from 45 to 70, predominantly being 60 which indicates 
moderate symptoms as per the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, D.C., 
American Psychiatric Association (1994) (DSM-IV).  The 
veteran has never been shown to experience reduced 
reliability or productivity due to psychiatric symptoms.

The veteran testified before an RO hearing officer in April 
1995 that he avoided talking about the war and had difficulty 
with relationships, but did not require treatment.  Upon VA 
psychiatric examination in June 1995, he complained of having 
nightmares once a month with difficulty sleeping and frequent 
intrusive thoughts.  The veteran had an appropriate affect, 
labile mood, and no evidence of a thought disorder.  His 
memory, reasoning and judgment were intact. 

The veteran first sought treatment for psychiatric symptoms 
in September 1996 and related being under a lot of pressure.  
It was noted that the veteran always felt in a hurry and was 
anxious and tense.  He was determined to have mild post-
traumatic stress disorder and an adjustment disorder.  In 
December 1996, the veteran related that he was keeping his 
mind occupied by helping his brother who was an auto 
mechanic.  It was reported at that time that the veteran was 
sleeping better with medication and his nightmares were 
lessening.  The veteran was starting to feel more comfortable 
with his group sessions in February 1997, but reported that 
he wanted more VA disability compensation.

The veteran underwent VA psychiatric examination in October 
1998 and related that his symptoms had increased since a 
stroke four years earlier, that he kept to himself but had 
many close friends and good relationships with his children.  
The veteran's speech was noted to be a bit mumbled and his 
thoughts rambling; the veteran had concrete thinking and 
impaired concentration.  The examiner diagnosed post-
traumatic stress disorder and a GAF score of 70 was assigned.  

Treatment notes dated in 1999 reflect that the veteran's 
complaints were vague in nature and that he spent most of his 
time talking about wanting an increase in his disability 
rating.  In May 1999, he returned three bottles of medication 
unopened.  He was assessed to have an anxiety disorder.  In 
October 1999, he had a depressed mood and slightly 
constricted affect.  The veteran related having stopped work 
in 1982 because of leg problems.

The veteran underwent another VA psychiatric examination in 
February 2000 and related basically the same symptoms of 
having nightmares twice per month with difficulty sleeping, 
intrusive thoughts mainly when he was having difficulty 
getting back to sleep, and that he avoided talking about war.  
He related that his temper had subsided some with age.  The 
examiner found the veteran to be oriented with a broad affect 
and euthymic mood; judgment and insight were noted to be 
good.  The examiner thoroughly reviewed the claims folder and 
electronic treatment records and assigned a GAF score of 65.

In October 2000, a social worker from the Vet Center reported 
that the veteran avoided discussion of combat experiences and 
related having frequent nightmares and anxiety.  It was noted 
that the veteran was focused on the claims process and was 
making little progress in treatment.  As such, little change 
was anticipated.  A VA treatment note dated in November 2000 
reflects that the veteran was adamant about getting more 
money for his post-traumatic stress disorder.

The veteran presented for VA psychiatric examination in 
August 2002 and related that his chief complaint was getting 
along with VA.  He stated that he had good friends, 
socialized, and had good relationships with his family.  The 
veteran complained of difficulty sleeping due to nightmares, 
having intrusive thoughts and being hypervigilant.  He 
presented as alert, responsive and cooperative with good 
judgment and insight, but a preoccupation with the rating 
process was again noted.  A GAF score of 60 was assigned.

A VA treatment note dated in September 2004 shows that the 
veteran advised that he was doing fine, that he lived with a 
woman and enjoyed activities and being with his grandsons.  
He complained of nightmares, flashbacks, avoidance behavior 
and a poor memory since having a stroke.  The examining 
physician reported that the veteran seemed to have trouble 
understanding things and had decreased judgment and only 
partial insight.  A GAF score of 60 was assigned.  Vet Center 
treatment notes dated through 2005 show consistent complaints 
of nightmares about twice per month with sleep disturbance.  
Upon VA examination in March 2006, the GAF score of 60 was 
continued and the examiner determined that the veteran was 
not precluded from employment from a psychiatric standpoint.

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, 
which sets forth the criteria for evaluating post-traumatic 
stress disorder using a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  The general 
rating formula for mental disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

Prior to a change in the regulations effective November 7, 
1996, however, the criteria for evaluating post-traumatic 
stress disorder was set out in 38 C.F.R. § 4.132, Diagnostic 
Code 9411, as follows:

The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment........................................................100 percent

Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment...........................70 percent

Ability to establish and maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable 
industrial impairment...50 percent

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, 
and reliability levels as to produce definite 
industrial impairment.... ........................................................................30 
percent

Less than the criteria for the 30 percent rating 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment..........................................................10 percent

There are neurotic symptoms which may somewhat 
adversely affect relationships with others but 
which do not cause impairment of working 
ability......................................................0 percent

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  

Following a complete review of the record evidence over the 
entire period since the veteran filed his claim for service 
connection for a psychiatric disorder in 1993, the Board 
finds that neither the new rating criteria nor the rating 
criteria in effect at the time of the veteran's claim is more 
favorable to the veteran.  Specifically, the veteran is not 
entitled to a rating higher than 30 percent under either 
criteria as he has consistently shown an ability to maintain 
good relationships with only moderate psychiatric symptoms 
characterized by nightmares, avoidance behavior, general 
hypervigilance and occasional intrusive thoughts.  Although 
the veteran is preoccupied with receiving more money from VA 
for his service-connected post-traumatic stress disorder, the 
medical evidence does not show reduced reliability or 
productivity so as to allow for a rating higher than 30 
percent under current criteria nor is there evidence of 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships so as to allow for the 
assignment of a rating higher than 30 percent under former 
rating criteria.

The Board appreciates the veteran's frustration with respect 
to the claims process in light of the fact that he has been 
pursuing this claim for over a decade; however, the Board 
cannot step outside of the rating criteria and assign a 
rating higher than 30 percent for any period in question 
because the medical evidence shows consistent mild to 
moderate symptoms that do not interfere with the veteran's 
ability to perform employment and/or maintain good 
friendships and good relationships with his family.  The main 
source of the veteran's problems appears to be his belief 
that he is due a 100 percent rating because other veterans 
have such ratings or simply because he wants the total 
rating.  This does not persuade the Board to ignore the 
medical evidence and the veteran's own accounts of his daily 
life.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The evidence does not reflect an exceptional or unusual 
disability picture so as to allow the Board to assign a 
rating higher than 30 percent on an extra-schedular basis.  
The veteran's bitterness about the rating assigned is not 
evidence of a disabling psychiatric disorder.  Therefore, a 
rating higher than 30 percent for post-traumatic stress 
disorder is denied as the veteran has maintained a GAF score 
of 60, which is reflective of moderate symptoms, and 
maintains good relationships.


Hearing Loss

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out criteria for 
evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. Section 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  38 C.F.R. § 4.86(a) allows for the use of either 
Table VI or Table VIA in determining the appropriate numeric 
designation when there are exceptional patterns of hearing 
impairment.

On VA audiological evaluation in February 2000, pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
40
30
50
75
LEFT
-
30
25
55
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 76 percent in the left ear.  
This equates to a numeric designation of II for the right ear 
and of III for the left ear.

Upon VA audiological evaluation in August 2002, pure tone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
35
35
55
75
LEFT
50
40
35
65
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 92 percent in the left ear.  
This equates to a numeric designation of IV for the right ear 
and of I for the left ear.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

When viewing the audiologic examination results separately, 
the Board finds that the veteran is not entitled to a 
compensable rating under Diagnostic Code 6100 for bilateral 
hearing loss.  When, however, the results are viewed together 
in a light most favorable to the veteran, the Board finds 
that the worst case scenario for the right ear designation is 
a IV and for the left ear it is a III.  Using these numeric 
designations together, a 10 percent rating may be assigned.  
Therefore, when resolving all reasonable doubt in favor of 
the veteran with respect to the level of severity of his 
hearing loss, the Board will assign a numeric designation of 
IV for the right ear and III for the left ear and assign a 10 
percent disability rating.  A rating higher than 10 percent 
is denied as the evidence does not show any additional 
decrease in hearing acuity.


Tinnitus

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
6260, and if recurrent, is assigned a maximum 10 percent 
rating.  Diagnostic Code 6260 was revised effective June 23, 
2003, to clarify the existing VA practice of assigning a 
single 10 percent evaluation for tinnitus regardless of 
whether sound is perceived as being in one ear, both ears, or 
in the head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, 
note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), however, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) reversed 
the Court's decision and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus.  Consequently, the 
veteran's claim of entitlement to a rating higher than 10 
percent for tinnitus perceived in each ear is denied as a 
matter of law.


Dental

The loss of tooth number 11 is assigned a noncompensable 
rating under 38 C.F.R. § 4.150, Diagnostic Code 9913, as the 
loss of masticatory surface was restored by the placement of 
a bridge.  A 10 percent rating cannot be assigned unless 
there is evidence of all upper and lower teeth on one side of 
the mouth being missing, all lower anterior teeth missing, or 
all upper anterior teeth missing as a result of a service-
connected event.

The veteran broke tooth number 11 in the in-service injury 
described above and had the tooth extracted while on active 
duty.  He did not lose any other teeth as a result of the in-
service trauma.  His current dental records show that he had 
a number of teeth treated and extracted in 1998.  In August 
1999, he presented for treatment and asked that the VA 
dentist write a letter stating that all of his teeth were 
lost as a result of the in-service injury; such a letter was 
not written and there is no medical/ dental opinion even 
remotely suggesting that the veteran lost additional teeth as 
a result of the in-service event.

Upon VA examination in August 2002, the veteran was found to 
have no functional impairment due to loss of motion or 
masticatory function.  He had a normal range of motion and no 
bone loss.  Many missing teeth were noted as replaced by 
prosthesis.  The veteran was in need of routine dental care.

Given the evidence of record, the Board finds that the 
veteran did not lose any teeth other than tooth number 11 as 
a result of a service event.  As such, criteria for a 
compensable rating are not met.  Consequently, the veteran's 
request for a compensable rating is denied.


Scarring of Upper Lip

The veteran is currently assigned a single 10 percent rating 
for painful scarring of the upper lip under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  A higher rating for scarring 
of the face may be assigned if there is evidence of one 
characteristic of disfigurement.  The eight characteristics 
of disfigurement are:  (1) scar five or more inches in 
length; (2) scar at least one-quarter inch wide at widest 
part; (3) surface contour of scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo- or hyper-pigmented in an area exceeding six square 
inches; (6) skin texture abnormal in an area exceeding six 
square inches; (7) underlying soft tissue missing in an area 
exceeding six square inches; and (8) skin indurated and 
inflexible in an area exceeding six square inches.  See 
38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25. One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The evidence of record shows that the veteran has one-third 
inch scarring on the mucosa of his upper lip that is said to 
be painful a few times per week.  The upper lip is covered by 
a moustache, but when the hair is parted, a small scar that 
is vertical and raised is observed.  In November 1995, a VA 
examiner opined that the veteran had minimal deformity of the 
upper lip well covered with a moustache.  In January 1999, a 
VA examiner noted that the veteran experienced tenderness in 
the nubbin of the mucous membrane.

When reviewing the medical evidence, the Board finds that the 
10 percent rating assigned for painful scarring under 
Diagnostic Code 7804 is appropriate as the veteran has 
periodic complaints of pain in the portion of the scar on the 
inside of his mouth.  Because he has one characteristic of 
disfigurement with relation to the scarring on the outer 
surface of the lip, that of having a scar on the lip with a 
slightly elevated contour, the Board finds that a separate 10 
percent rating may be assigned under Diagnostic Code 7800.  
The manifestations are different in that one rating is for 
pain and one is for disfigurement so the assignment of the 
separate ratings is not pyramiding.  

Following a thorough review of the claims folder and viewing 
all evidence in the light most favorable to the veteran, the 
Board finds that the assignment of two separate 10 percent 
ratings will more appropriately compensate him for his facial 
scarring disability.  A rating higher than 10 percent cannot 
be assigned for either pain or disfigurement as the evidence 
does not show any tissue loss and/or gross distortion of the 
face.  Accordingly, a rating higher than 10 percent for 
painful scarring of the upper lip is denied, but a separate 
10 percent rating for disfigurement is granted.
















	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a neurological disorder with a decline 
in memory, claimed as secondary to post-traumatic stress 
disorder, for a left wrist disability, for facial scarring 
other than the upper lip, for migraine headaches, and for a 
jaw condition is denied.

A rating higher than 30 percent for post-traumatic stress 
disorder is denied.

A 10 percent initial rating for bilateral hearing loss is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A rating higher than 10 percent for tinnitus is denied.

A compensable rating for the fracture of tooth number 11 is 
denied.

A rating higher than 10 percent for painful scarring of the 
upper lip is denied.

A 10 percent rating for a disfiguring scar of the upper lip 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.


___________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


